Citation Nr: 0521172	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-12 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis in the 
knees, claimed as secondary to the service-connected 
disability of bilateral patellofemoral syndrome.

2.  Entitlement to service connection for arthritis in the 
feet, claimed as secondary to the service-connected 
disability of bilateral pes planus.

3.  Entitlement to service connection for gout, claimed as 
secondary to the service-connected disabilities of bilateral 
patellofemoral syndrome and bilateral pes planus.

4.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected 
disabilities of bilateral patellofemoral syndrome and 
bilateral pes planus.

5.  Entitlement to service connection for a low back 
disorder.



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2000 and 
July 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to the benefits currently sought on 
appeal.

The Board notes that the veteran filed notices of 
disagreement with respect to additional issues denied by the 
above referenced rating decisions, specifically: increased 
evaluation for his bilateral foot disability; increased 
evaluation for his bilateral knee disability; and, secondary 
service connection for a neck disorder, a neuropsychological 
disorder, an intestinal or stomach disorder, a heart 
disorder, and a liver disorder.  The veteran's May 2003 
statement accepted in lieu of VA Form 9, Substantive Appeal, 
however, only addressed the issues of secondary service 
connection for arthritis, gout, a leg condition, and a back 
disorder.  Therefore, only these issues are in appellate 
status. 

The Board observes also that the veteran has claimed 
consistently that he has arthritis in both his knees and his 
feet, though the claim for arthritis has been treated as one 
issue by the RO.  Because there are two different body parts 
under consideration here, the claim has been separated into 
two distinct issues, as noted above.

During the course of this appeal, the veteran has raised 
other issues which do not appear to have been considered by 
the RO.  Specifically, in correspondence dated in September 
2000, the veteran indicated his desire to initiate a claim 
for Gulf War Syndrome.  Additionally, in the same letter, the 
veteran raised the issue of service connection for irritable 
bowel syndrome, which appears to be separate from the stomach 
issue already denied.  These issues are referred to the RO 
for appropriate disposition. 

The issues of entitlement to service connection for arthritis 
in the knees, for arthritis in the feet, and for gout are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  Service connection is in effect for bilateral 
patellofemoral syndrome and bilateral pes planus.

2.  The evidence does not demonstrate that the veteran 
suffers from a leg disorder, separate from his service-
connected knee and feet disabilities.

3.  The veteran's mechanical low back pain was first 
manifested many years after service and is not related to his 
service. 


CONCLUSIONS OF LAW

1.  A leg disorder was not incurred or aggravated in the 
veteran's active duty service, nor is one proximately due to, 
or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  The veteran's mechanical low back pain was not incurred 
or aggravated in his active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, with regard to the issue of service 
connection for a leg disorder,  the Board notes that a 
substantially complete application was received in June 1999 
and initially adjudicated in March 2000, prior to the 
enactment of the VCAA.  With regard to the issue of service 
connection for a back disorder, the application was received 
in June 2000, also prior to the Act.

In April 2002, during the course of this appeal, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  

In July 2002, the AOJ readjudicated the leg disorder claim 
based on all the evidence, without taint from prior 
adjudications.  It adjudicated the back disorder claim at 
this time in the first instance.  The Board finds no 
prejudice in the fact that the initial AOJ denial of the leg 
disorder pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the April 2002 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b) for both claims of service connection.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims.  Service medical records have 
been associated with the claims file.  Additionally, relevant 
private and VA medical records have been secured.  Referable 
to the back claim, the veteran was provided a VA spine 
examination.

With respect to a medical examination and opinion specific to 
the leg claim, the Board notes that it is required to seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2004).  
In this case, as will be discussed in detail below, there is 
no evidence of a current disability.  Therefore, a medical 
examination and opinion need not be sought.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.



Service Connection

The veteran contends that both of his legs are deficient in 
their capacity to perform the physical requirements necessary 
for the most basic industrial working conditions.  He further 
contends that this deficiency is secondary to his service-
connected bilateral knee and foot disabilities.  

The veteran also contends that his current low back disorder 
is related to his service, as he was healthy when he went in, 
but now has problems sitting for long periods of time without 
experiencing pain in his lower back. 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

A.  Leg Disorder Claim

Despite the fact that the veteran has not been examined 
specifically for a leg condition, the extensive record on 
appeal contains VA medical records dated from May 1995 to May 
2002, and private medical records dated from February 1999 to 
August 2000.  These on-going treatment records are negative 
for findings of a bilateral leg condition, separate and apart 
from the extent of disability the veteran experiences due to 
his service-connected bilateral knee disability.  The veteran 
himself does not allege that there is a discrete disability 
referable to his legs.  He describes the problem as 
fatigability due to his knee disability.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As there is no current leg disability for which service-
connection is not already established, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Therefore, the benefit of the doubt provision does 
not apply and the claim must be denied. 

B.  Low Back Disorder Claim

Service medical records reveal that on one occasion, in 
January 1990, the veteran presented with complaints of low 
back pain, in the context of experiencing abdominal pain due 
to gastric distress.  Examination revealed microhematuria and 
gastroenteritis.  Follow up examination was negative for any 
symptoms.  On his  December 1994 separation examination, the 
veteran specifically denied any recurrent back pain, and his 
spine was evaluated as normal. 

Post service treatment records include private and VA 
treatment.  In March 1999, a private magnetic resonance 
imagining (MRI) scan demonstrated moderate dorsal scoliosis 
with lumbar spasm.  

In May 2002, the veteran underwent a VA spine examination, at 
which time the veteran indicated that he has difficulty 
sitting on a stool with no back rest as is required by his 
job.  He also reported that his job requires him to do heavy 
lifting, which exacerbates his back pain.  Upon examination, 
there was tenderness, but no spasm.  Range of motion was 
slightly limited due to pain.  A diagnosis of mechanical low 
back pain was noted. 

The Board notes that there is evidence of only one incident 
of back pain in service, and it was as a symptom of 
epigastric distress.  The veteran now contends that sitting 
on a backless stool and lifting heavy objects gives him back 
pain, and does not himself relate it to any incident in 
service.  The first objective evidence of a back disorder is 
in 1999, nearly four years after his separation.  The 
evidence does not show that there is any causal link between 
the veteran's service and his current low back pain.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim, so the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted in this instance.


ORDER

Entitlement to service connection for a bilateral leg 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied. 



REMAND

Referable to the issues of secondary service connection for 
arthritis in the feet and knees, the Board notes that there 
is evidence in the claims file that the veteran has been 
diagnosed with the same since his last VA examination in 
August 1999.  Particularly, a June 2000 bone scan revealed 
areas of increased uptake in the joints of the feet, which 
were noted to be most likely secondary to arthritis.  In 
August 2000, the veteran's treating physician indicated that 
the veteran carried a diagnosis of arthritis that primarily 
affects his knees and feet, and results in his difficulty in 
remaining standing due to pain.  Progress notes accompanying 
this opinion, and dated prior to it, indicate that x-ray 
studies were ordered.  Those x-ray reports are not of record.

Based upon a review of this evidence, the Board is unable to 
discern whether the veteran's diagnosis of arthritis in his 
feet and knees has been confirmed by x-rays.  These records 
should be sought.  Additionally, it is the opinion of the 
Board that a contemporaneous and thorough VA examination and 
medical opinion would assist the Board in clarifying the 
severity of the veteran's knee and fee disabilities and would 
be instructive with regard to the appropriate disposition of 
the issue under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

With respect to the issue of service connection for gout, the 
record reveals that the veteran was diagnosed with gout in 
the feet and knees in September 1999.  Concurrent treatment 
records do not appear to be of record and so should be 
obtained.  Furthermore, it is unclear to the Board whether 
gout, which is a type of arthritis, is still present, and if 
so, secondary to the service-connected feet and knee 
disabilities.  A medical opinion should be sought on this 
matter as well.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should obtain the necessary 
release from the veteran for Dr. A.P.J., 
Rheumatology & Arthritis, in Aguas, Puerto 
Rico and request records from May 2000 to the 
present.  The necessary release for Dr. 
J.L.P. in Bayamon, Puerto Rico should also be 
obtained, and records requested from May 1999 
to the present. 

3.  The veteran should be scheduled for a VA 
orthopedic examination of his knees and his 
feet, to determine the presence or absence of 
arthritis and gout.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report. 

Specifically, the examiner is asked to render 
an opinion as to whether it is at least as 
likely as not (probability of fifty percent 
or more) that any arthritis or gout diagnosed 
is proximately due to, or the result of, or 
increased by, his service-connected 
disabilities of bilateral patellofemoral 
syndrome and/or bilateral pes planus.  
Attention is invited to the September 2000 
diagnosis of gout by Dr. J.L.P.; the June 
2000 bone scan completed at the C.T. 
Radiology Complex; and, the August 2000 
indication of arthritis in the knees and feet 
by Dr. A.P.J.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case.  The veteran should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


